MEMORANDUM **
Paul Enright appeals pro se the district court’s summary judgment order dismissing his claim under the Americans with Disabilities Act (“ADA”) against his former employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Humphrey v. Mem’l Hosps. Assoc., 239 F.3d 1128, 1133 (9th Cir.2001), and we affirm.
*549Enright contends the district court erred by finding he was not substantially limited in a major life activity due to migraines caused by exposure to chemical fumes. See 42 U.S.C. § 12102(2). En-right’s letters from examining physicians and occupational rehabilitation and retraining records show some level of impairment, but they do not show a substantial limitation on his ability to engage in work. See Toyota Motor Mfg., Kentucky, Inc. v. Williams, 534 U.S. 184, 122 S.Ct. 681, 691, 151 L.Ed.2d 615 (2002). Further the district court properly determined that Enright’s vocational rehabilitation counsel- or did not qualify as an expert witness under Federal Rule of Evidence 702. See Desrosiers v. Flight Int’l of Fla., 156 F.3d 952, 960-61 (9th Cir.1998).
Contrary to Enright’s contention, the district court did not err by considering the arbitrator’s decision. See Collings v. Longview Fibre Co., 63 F.3d 828, 833 n. 5 (9th Cir.1995). Enright’s contention that the district court improperly denied oral argument is without merit because En-right does not show resulting prejudice. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.